DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11 - 13, 31 - 33, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 11, 31, 42, several of the features of these claims were known in the art as evidenced by Browy et al (U.S. PG Pub. No. 2018/0075659) which discloses detecting sign language gestures in image data at ¶¶ [0122], [0177]-[0178], [0188]-[0189](“ the wearable system detects the presence of sign language in the captured image information”) and FIG. 14A. The Browy reference discloses analyzing the image data using a trained neural network executing on the computing device to determine word or phrases intended by the sign language gestures at ¶¶ [0036](“A machine learning algorithm (e.g., a deep neural network) can receive the images and perform the identification and translation of the signs”), [0152]-[0153], [0196](“[T]he wearable system can translate the sign language into a language understood by the user. For example, the system can convert the recognized sign language to text…”) and FIG. 14B. The Browy reference discloses outputting the determined words or phrases in a Santra et al (U.S. PG Pub. No. 2020/0302210) discloses detecting, using a radar system comprising a computing device, hand gestures, wherein said detected gestures comprise radar data (millimeter-wave radar data) at ¶¶ [0034]-[0037], [0059], [0099], [0101] and FIGS. 1, 6. The Santra further discloses the hand gestures may comprise sign language gestures: “Although embodiments are illustrated with respect to Latin character symbols and numerical symbols, it is understood that other types of symbols, such as non- Latin characters (e.g., … sign language gestures) may also be used.” But, neither the Browy reference nor the Santra reference discloses the dynamic classification scheme comprises decomposition of the radar data into gross and fine movements using time-frequency-range analysis of radar measurements  analysis of the radar data across multiple domains including time-frequency, time-range, and 3D representations  modeling of time-varying nature of radar data using recurrent neural networks (RNN)  recognition of sequences of gestures  enforcement of certain rules that constrain potential sequences of gestures, and enable identification of transition periods between gestures or sequences of gestures.
With regards to claims 12-13 and 32-33, these claims depend from claims 11 and 31, respectively, and therefore incorporate the features of that claim that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
With regards to claim 41, this claim has been interpreted according to a special definition of cognitive dual-mode radar provided at par. [0038] of the specification as filed; to wit: “As used herein, "cognitive dual-mode radar" means a radar (RF sensor) network of a single or multiple transmit and receive chains whose transmit waveform is controlled based on feedback of received measurements from each receive chain.” Santra et al (U.S. PG Pub. No. 2020/0302210) discloses a millimeter-wave radar system at ¶¶ [0034]-[0037], [0059], [0099], [0101] and FIGS. 1, 6. But, the Santra reference does not disclose cognitive dual-mode radar.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 - 13, 30 - 33, 42, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). 
With regards to claims 10, 30, 42, these claims recite a, “dynamic classification scheme.”  The term “dynamic classification scheme” appears to be new terminology.  The term is not known in the prior art, nor does the term appear in the dictionary. The specification does not define this term; rather, applicant discloses an embodiment of a “dynamic classification scheme” in FIG. 2 and references the term in the specification-as-filed at pars. [0015] and 
With regards to claims 11 - 13, 31 - 33, these claims depend from claims 10 and 30, respectively, and therefore incorporate the features of that claim that were found indefinite and rejected under 35 U.S.C. § 112(b). These claims are rejected under 35 U.S.C. § 112(b) for the same reasons as were provided with respect to their parent claim(s).
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 30, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claim recite that the step of analyzing the radar data using a trained neural network executing on the computing device to determine word or phrases intended by the sign language gestures set out in parent claims 1 and 21, respectively, comprises a “dynamic classification scheme.” Sign language gestures are motions, and therefore the  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7, 14, 16, 21, 34, 36, 38, are rejected under 35 U.S.C. 103 as being unpatentable over Browy et al (U.S. PG Pub. No. 2018/0075659) in view of Santra et al (U.S. PG Pub. No. 2020/0302210).

With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Browy reference
The Browy reference discloses detecting, using a camera system comprising a computing device, sign language gestures, wherein said detected sign language gestures comprise image data at ¶¶ [0122], [0177]-[0178], [0188]-[0189](“ the wearable system detects the presence of sign language in the captured image information”) and FIG. 14A. The Browy reference does not disclose detecting sign language gestures using radar data. However, this limitation was known in the art as evidenced by the Santra reference discussed below.
The Browy reference discloses analyzing the image data using a trained neural network executing on the computing device to determine word or phrases intended by the sign language gestures at ¶¶ [0036](“A machine learning algorithm (e.g., a deep neural network) can receive the images and perform the identification and translation of the signs”), [0152]-[0153], [0196](“[T]he wearable system can translate the sign language into a language understood by the user. For example, the system can convert the recognized sign language to text…”) and FIG. 14B.
The Browy reference discloses outputting the determined words or phrases in a visible and audio format at ¶¶ [0178], [0180], [0186], [0196], [0199] and FIGS. 13A, 13B, 13D, 14B.

    PNG
    media_image1.png
    459
    573
    media_image1.png
    Greyscale

The Santra reference
The Santra reference discloses detecting, using a radar system comprising a computing device, hand gestures, wherein said detected gestures comprise radar data (millimeter-wave radar data) at ¶¶ [0034]-[0037], [0059], [0099], [0101] and FIGS. 1, 6. The Santra further discloses the hand gestures may comprise sign language gestures: “Although embodiments are illustrated with respect to Latin character symbols and numerical symbols, it is understood that other types of symbols, such as non- Latin characters (e.g., … sign language gestures) may also be used.” At the time of filing of the present application, it would have been obvious to a person of ordinary skill in the art to analyze sign language gestures using millimeter-wave radar data, as taught by the Santra reference, as a substitute for using stereoscopic image data to analyze sign language gestures, as taught by the Browy reference. This combination is a simple substitution of one known element for another to obtain predictable results.  The prior art contained a method, taught by the Browy reference, which differed from the claimed method by the substitution of millimeter-wave radar data for image data. Both methods produce 3D image 
With regards to claim 2, the Browy reference discloses the visible format comprises text, wherein the text is displayed on a display at ¶¶ [0178], [0180], [0186], [0196], [0199] and FIGS. 13A, 13B, 13D, 14B.
With regards to claim 5, the Browy reference discloses the visible format comprises a graphical representation, wherein the graphical representations comprise pictorial symbols at ¶ [0178](“The wearable system can display text (or a graphic representation of the sign) converted from the recognized sign language to the user (not shown) via the display 220”), [0186], [0196](“[I]f the user understands a different sign language, a graphic representation of the other signer's signs can be displayed to the user, for example, as graphics showing the signs converted into signs in the user's own sign language.”)
With regards to claim 7, the Browy reference discloses the audible format comprises computer-generated audible words, wherein the computer-generated audible words are generated in any language desired at ¶¶ [0040](“The wearable system can also translate the text (e.g., the text on signage) from its original language to a target language. For example, the text may be translated from a language that the user does not understand to a language that the user understands. The translated text may be rendered over the original text such that the user can readily view the text in a language that the user is able to understand”); [0199](“[T]he text can be presented in audio, e.g., through the audio amplifier 240, in addition to or in alternative to the visual display”).
With regards to claim 14, the Santra reference discloses detecting, using a radar system comprising a computing device, sign language gestures, wherein said detected sign language gestures comprise radar data comprises detecting the sign language gestures using a 
With regards to claim 16, the Santra reference discloses the sign language gestures are also captured using a plurality of image capture devices (i.e., the millimeter wave radar are used to generate an image and are, thus, image capture devices even if they are not visible light image capture devices) wherein image data from the image data device is processed by the computing device and used with the radar data to determine the word or phrases intended by the sign language gestures, wherein the plurality of image capture devices each capture the sign language gestures from different angles at ¶¶ [0029], [0059], [0098]-[0107](“For example, in some embodiments, a 2D image, similar to the images shown in FIG. 10, is generate during step 1108. A CNN then generates during step 1112 a label based on the 2D image generated in step 1108.”) and FIGS. 6, 10. The motivation for this combination is the same as was previously presented.
With regards to claim 21, the steps performed by the apparatus of this claim are obvious over the combination of the Santra reference and the Browy reference for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 34, the steps performed by the apparatus of this claim are obvious over the combination of the Santra reference and the Browy reference for the same reasons as were presented with respect to claim 14, which is a method claim reciting these same steps.
With regards to claim 36,
With regards to claim 38, the steps performed by the apparatus of this claim are obvious over the combination of the Santra reference and the Browy reference for the same reasons as were presented with respect to claim 16, which is a method claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.